Citation Nr: 0903190	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-31 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a bilateral 
foot disorder including status post left bunionectomy.

2.  Entitlement to service connection for a bilateral foot 
disorder including status post left bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran shown to have been honorably 
discharged from reserve service on March 1, 1994, but whose 
reported active service from May 1986 to August 1986 and from 
December 1990 to May 1991 is unverified.  A May 1992 DD Form 
215 noted a corrected DD Form 214 separation date of May 30, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board notes 
that new and material evidence is required to reopen a 
previously denied claim when service department records are 
received after a denial because the claimant failed to 
provide sufficient information for VA to identify and obtain 
records from the respective service department.  See 
38 C.F.R. § 3.156(c) (2008).  For this reason, the Board has 
included the issue on the title page of whether new and 
material evidence has been submitted to reopen the claim for 
service connection.

The issue of entitlement to service connection for a 
bilateral foot disorder including status post left 
bunionectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A September 1996 rating decision denied entitlement to 
service connection for status post left bunionectomy; the 
veteran was notified at her address of record, but did not 
appeal.

3.  Evidence added to the record since the September 1996 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for status post left 
bunionectomy is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in January 2003, May 2003, July 
2003, and April 2004.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing her claim and identified the veteran's duties in 
obtaining information and evidence to substantiate her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Although the veteran was not adequately 
notified of these matters, she was notified of the VCAA 
duties pertinent to her service connection claim.  In light 
of the present decision to reopen and remand for additional 
development, the Board finds an additional VCAA notice is not 
required.

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a September 1996 rating decision the RO denied entitlement 
to service connection for status post bunionectomy.  It was 
noted that efforts to obtain the veteran's service medical 
records had been unsuccessful and she had not responded to VA 
requests for additional evidence.  The veteran did not appeal 
and the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

The evidence of record in September 1996 included an April 
1996 VA examination report which noted the veteran stated 
that in basic training for reserve service in 1987 she 
developed pain in her feet.  She reported she had 
subsequently undergone a right bunionectomy in 1989 by a 
private podiatrist and a left bunionectomy in 1991 by a 
service department podiatrist at Fort Jackson.  The examiner 
noted the veteran was working as a licensed practical nurse.  
The diagnoses included a history of bilateral hallux valgus 
deformity, status post bilateral bunionectomy, without 
opinion as to etiology.  

The evidence added to the record since September 1996 
includes statements and hearing testimony from the veteran in 
support of her claim.  Partial service treatment records were 
received, apparently from the veteran, by VA in 
February 2003.  The record included a January 1990 report of 
medical history in which the veteran denied any history of 
foot trouble.  A January 1991 report noted a history of a 
right bunionectomy six months earlier  A left bunionectomy 
was performed at Fort Jackson, South Carolina, in April 1991.  
VA medical opinions dated in August 2004 and January 2008 
related the veteran's foot problems to the foot gear required 
during her military service.  A June 2007 VA examination 
report found there was no documentation of a permanent 
medical change in the feet due to footwear upon review of the 
available medical record and that a pre-existing foot 
disorder was not likely aggravated or worsened beyond its 
expected course during active military service. 

Based upon a comprehensive review, the Board finds the 
evidence received since September 1996 is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the claim.  The 
evidence includes medical opinions relating the veteran's 
foot disorders to service that is both new and material.  
Therefore, this claim must be reopened.  The issue of 
entitlement to service connection on the merits is addressed 
in the remand section of this decision.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her service connection claim.  In 
Dingess/Hartman, the Court also found that the VCAA notice 
requirements applied to all elements of a claim.  As a 
specific notice as to these matters was not provided, the 
Board finds that the veteran should be issued a remedial 
notice.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2008).  

In this case, the record includes inconsistent medical 
opinions as to etiology.  The Board notes that the available 
record includes only partial service treatment reports 
apparently provided by the veteran.  Those records included a 
January 1990 report of medical history in which the veteran 
denied any history of foot trouble.  The reverse side of that 
report, however, was not included.  A January 1991 report 
noted a history of a right bunionectomy six months earlier 
and an April 1991 report noted a left bunionectomy was 
performed at Fort Jackson, South Carolina.  Private medical 
records dated in April 1990 noted the veteran complained of 
intermittent pain in the feet for "some years" and reported 
aggravation by military shoe gear with treatment in service.

It is also significant to note that the RO suspended its 
search for service treatment records in August 1996, in part, 
because the veteran had failed to respond to a June 1996 
letter requesting that she provide the unit name and address 
for her reserve or guard unit.  In a May 2004 statement she 
reported that she had last been assigned to the 75th Field 
Hospital, a reserve unit located at 4050 Atlanta Highway, 
Montgomery, Alabama, 36116.  She stated that the unit had 
either moved or been disbanded.  Therefore, the Board finds 
further development is required to verify the veteran's dates 
of active service, to include any period of active duty for 
training, and to request an additional search for service 
treatment records.

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2008).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be contacted and 
requested to provide a complete copy of 
any service treatment records in her 
possession.

3.  Appropriate action should be taken 
to verify the veteran's dates of active 
service, to include any period of 
active duty for training, and to 
request an additional search for 
service treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records verifying the 
veteran's service, and/or any service 
treatment records, a notation to that 
effect should be inserted in the file.  
The veteran and her representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

4.  Thereafter, the veteran 's claims 
file should be reviewed by a VA 
orthopedic specialist for an opinion as 
to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that her 
present foot disorders were either 
incurred in or aggravated by active 
service, to include whether a disorder 
existed prior to service and was 
aggravated by active service.  All 
pertinent evidence of record should be 
addressed including the opinions of the 
August 2004 and January 2008 VA 
examiners.

The opinion should be provided based upon 
a thorough review of the medical evidence 
of record and sound medical principles.  
A complete rationale for all opinions 
expressed should be set forth in the 
examination report.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


